Campbell, C. J.,
delivered the opinion of the court.
The ground chiefly relied on by the counsel of the appellant to cause a reversal of the judgment, is a refusal of a continuance asked by the accused.
The casó presents an instance of commendable determination by the officers of the law, to insure to the accused a “ speedy ” trial, which was his constitutional right, although not asserted by him. The too common practice of permitting a term of the court after a homicide to pass before the trial of the slayer, was justly departed from in this case, and the trial and conviction occurred in the same month in which the crime was committed. Such promptness may excite some surprise, but it meets our hearty approval, since a careful examination satisfies us that no wrong was done the prisoner. He had the benefit of all that he swore he could prove by absent witnesses, which could have been of any advantage to him, and was enabled to present the case to the jury as favorably to himself as if his absent witnesses had been present. His affidavit for a continuance, taken by itself, presents good ground for it, but when considered in connection with the evidence in the trial, it is made manifest that no real ground for a continuance existed.
We have given this case that careful attention and earnest consideration its gravity demands, and have found no ground on which to disturb the judgment, and it is affirmed.